Citation Nr: 0110375	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  00-13 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether a rating decision rendered in September 1999 denying 
entitlement to service connection for the cause of the 
veteran's death, and entitlement to dependents' educational 
assistance under the provisions of Chapter 35 of the United 
States Code was clearly and unmistakably erroneous.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active military service during Wold War II.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office in New Orleans, 
Louisiana (RO) which found no clear an unmistakable error in 
a prior rating action denying entitlement to service 
connection for the cause of the veteran's death and 
entitlement to dependents' educational assistance under the 
provisions of 38 U.S.C. Chapter 35. 

REMAND

The appellant initially requested a personal hearing before 
the Board in Washington, DC.  The hearing was scheduled for 
June 2001.  However, in a subsequent statement the appellant 
informed the Board that she would prefer to appear at a 
hearing before a Member of the Board traveling to the RO, or 
by way of videoconferencing from the RO.  

In an attempt to accommodate the appellant's request and in 
order to comply with due process requirements, further 
appellate consideration is deferred and the case is REMANDED 
to the RO for the following:

The RO should contact the appellant and 
her local representative, if necessary, 
in order to seek clarification as to the 
type of hearing the appellant wants.  
Thereafter, the RO should make the 
necessary arrangements to schedule the 
appellant for a hearing to be conducted 
by the next member of the Board traveling 
to the RO, or by the use of 
videoconferencing, as it maybe 
appropriate or requested by the 
appellant.  The RO should notify the 
appellant of the date, time and place of 
such a hearing by letter mailed to her 
current address of record.

The purpose of this REMAND is to comply with due process 
requirements.  No action is required of the appellant until 
further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



